251 F.2d 959
Raymond E. BROWN, Appellant,v.INTERNATIONAL MAILERS UNION, and Harold A. Hosier, B. M. Keith, Robert Glicker and Leonard M. Sagot, Individually and as Officers and Members of the Executive Council of the International Mailers Union.
No. 12536.
United States Court of Appeals Third Circuit.
Argued February 18, 1958.
Decided March 6, 1958.

Appeal from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Chief Judge.
Edward Davis, Sheldon Tabb, Philadelphia, Pa., for appellant.
M. H. Goldstein, Bernard L. Barkan, Philadelphia, Pa., for appellees.
Before BIGGS, Chief Judge, and GOODRICH and KALODNER, Circuit Judges.
PER CURIAM.


1
On consideration of the whole record on the instant appeal, we cannot say that the District Court abused its legal discretion in denying the motion for the interlocutory relief sought.


2
The judgment of the court below will be affirmed.